DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 6/21/2022 has been entered.  Claims 7, 16 have been cancelled.  Claims 1-6, 8-15, 17-20 remain pending in this application.  Applicant's amendments to the claims have overcome each and every rejection previously set forth in the Non-Final Office Action mailed 3/18/2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/2022, with respect to the prior art rejections, in light of Applicant’s amendments to the claims, have been fully considered and are persuasive.  The rejection of 3/18/2022 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-6, 8-15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-15, 17-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “inputting, by one or more computing devices, a model input that comprises context data into a machine-learned model that is configured to receive the model input, and, in response to receipt of the model input, output a model output that describes one or more semantic entities referenced by the context data; receiving, by the one or more computing devices, as an output of the machine-learned model, the model output that describes the one or more semantic entities referenced by the context data; providing, by the one or more computing devices, data descriptive of the one or more semantic entities to the one or more computer applications; receiving, by the one or more computing devices, one or more application outputs respectively from the one or more computing applications in response to providing the data descriptive of the one or more semantic entities to the one or more computer applications, wherein the application output received from each computer application describes one or more available actions of the corresponding computer application with respect to the one or more semantic entities, wherein inputting the model input, receiving the model output, providing the data descriptive of the one or more semantic entities, and receiving the one or more application outputs are performed proactively without receipt of a user input requesting their performance; and providing, by the one or more computing devices, at least one indicator to a user of the computing system, wherein the at least one indicator describes at least one of the one or more available actions of the corresponding computer applications with respect to the one or more semantic entities.”
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art, and found references Rezaeian and Stenerson (see PTO-892); Rezaeian is deficient in the same manner as Aggarwal, in that automatically performed tasks are only performed after a user input is received (selecting a link in Rezaeian ¶0008, voice-based action query in Aggarwal ¶0042); Stenerson ¶0025 teaches performing operations proactively, but Stenerson does not qualify as prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441